Title: From James Madison to William Hull, 17 March 1806 (Abstract)
From: Madison, James
To: Hull, William


                    § To William Hull. 17 March 1806, Department of State. “I have received your letter of the 26th. ult. [not found] and to observe, in answer, that the President foreseeing no inconvenience from the delay, which will be occasioned by your returning to Detroit, by the way of Lake Erie, instead of a journey through the woods, does not object to the mode you propose.”
                